                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 1 of 52



 1   Alex R. Straus (SBN 321366)
     WHITFIELD BRYSON LLP
 2   16748 McCormick Street
 3   Los Angeles, CA 91436
     T: 917-471-1894
 4   alex@whitfieldbryson.com

 5   Attorneys for Plaintiff and the Class
 6   [Additional counsel listed on signature page]
 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
      KENDRA LIBBEY, individually and on behalf of
10
      all others similarly situated,                     Case No.: 3:20-cv-8075
11
                                    Plaintiff,           CLASS ACTION
12
             v.                                          JURY TRIAL DEMANDED
13
      UNILEVER UNITED STATES, INC., and
14
      CONOPCO, INC. d/b/a UNILEVER HOME &
15    PERSONAL CARE USA,

16                                  Defendants.
17

18
19

20

21

22

23

24

25

26
27

28
                                                     1
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 2 of 52




                                       CLASS ACTION COMPLAINT
 1

 2          Plaintiff, Kendra Libbey (“Plaintiff”), on behalf of herself and all others similarly situated,

 3   brings this class action against Defendant Unilever United States, Inc. (“Unilever”) and Defendant

 4   Conopco, Inc. d/b/a Unilever Home & Personal Care USA (“Conopco”) (collectively, “Unilever”
 5
     or “Defendants”), and alleges on personal knowledge, investigation of her counsel, and on
 6
     information and belief as follows:
 7
                                             INTRODUCTION
 8

 9           1.      This is a nationwide class action brought by Plaintiff on behalf of herself and

10    other similarly situated consumers who purchased TRESemmé Keratin Hair Smoothing

11    Shampoo and/or TRESemmé Keratin Smooth Color Shampoo (collectively, the “Products” or
12    “TRESemmé Products”) for personal or household use and not for resale (“Class” or “Class
13
      Members”).
14
             2.      Plaintiff purchased the Products because of Unilever’s uniform false
15

16    representation that the Products would smooth her hair and coat it with Keratin, a protein found

17    naturally in hair. Undisclosed by Defendants to Plaintiff and Class Members and therefore

18    unknown to Plaintiff and Class Members, the Products contain an ingredient or combination of
19    ingredients that causes significant hair loss and/or scalp irritation upon proper application. At
20
      least one ingredient in the Products, DMDM hydantoin, is a formaldehyde donor known to
21
      slowly leach formaldehyde when coming into contact with water. Formaldehyde is a well-
22
      known human carcinogen that can cause cancer and other harmful reactions when absorbed into
23

24    skin. DMDM hydantoin has been used as a preservative in Unilever products for more than a

25    decade; however, the use of DMDM hydantoin as a preservative creates an entirely unnecessary

26    risk because various safer natural alternatives exist. As such, the Products are rendered
27

28                                                    2
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 3 of 52




     dangerous and unsafe for sale as over-the-counter hair smoothing shampoo products.
 1

 2          3.      Defendants failed to properly warn consumers of the risks and dangers attendant

 3   to the use of such a strong ingredient on their hair and scalp – even well after Defendants knew
 4   or should have known of the Products’ hazards. Defendants continued to conceal the dangers of
 5
     the Products by failing to appropriately and fully recall the Products, by continuing to claim the
 6
     Products were safe when properly applied, and by failing to warn consumers of the dangers
 7
     attendant to the Products’ use.
 8

 9          4.      Defendants’ uniform acts and omissions in connection with the development,

10   marketing, sale and delivery of the Products violate the consumer protection laws of the states
11   of residence of Plaintiff and other members of the Class, breach Unilever’s express and implied
12
     warranties to Plaintiff and the Class, and unjustly enrich Defendants.
13
            5.      Unilever labeled, advertised, promoted and sold the Products targeting women
14
     who wanted smooth, shiny, manageable hair with no frizz.
15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                   3
     CLASS ACTION COMPLAINT
                     Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 4 of 52




                6.      The Products are marketed in large bold font on the Products’ front labels as
 1

 2       “Keratin Smooth”:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20              7.      Through its labeling and marketing campaign, including through its website and
21
         online advertisements, Unilever made a number of express warranties: that the Products contain
22
         a keratin formula intended to smooth hair, add softness and shine, and prevent frizzing and
23
         tangling;1 and that the Products “deeply nourish,” “gently cleanse,” and “repair hair.”2
24

25
     1
26    www.TRESemme.com/us/en/collections/keratin-smooth.html (Last Accessed October 8, 2020).
     2
      www.TRESemmé.com/us/en/collections/keratin-smooth.html (“How it works”)(Last Accessed
27   October 8, 2020).

28                                                      4
     CLASS ACTION COMPLAINT
                   Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 5 of 52




             8.      However, the Products’ formula contains an ingredient, or combination of
 1

 2   ingredients, that has caused Plaintiff and thousands of consumers to experience hair loss and/or

 3   scalp irritation.
 4
             9.      At least one ingredient in the Products, DMDM hydantoin, is a formaldehyde
 5
     donor known to slowly leach formaldehyde when coming into contact with water.
 6
     Formaldehyde is a well-known human carcinogen that can cause cancer and other harmful
 7
     reactions when absorbed into skin. DMDM hydantoin has been used a preservative in Unilever
 8

 9   products for more than a decade; however, the use of DMDM hydantoin as a preservative is an

10   entirely unnecessary risk because various safer natural alternatives exist.
11           10.     DMDM hydantoin is found in the Products as stated on the Products’ back labels:
12
                         •   Below is the ingredient list located on the back label of the TRESemmé
13                           Keratin Smooth Color Shampoo:
14

15

16

17

18
                         •   Below is the ingredient list located on the back label of the TRESemmé
19
                             Keratin Hair Smoothing Shampoo:
20

21

22

23

24

25

26
27

28                                                   5
     CLASS ACTION COMPLAINT
                      Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 6 of 52




 1
                11.       In fact, for approximately a decade or longer, Unilever has known that DMDM

 2       hydantoin can cause or contribute to hair loss and scalp irritation when used as a preservative

 3       in hair products, including keratin products. Specifically, DMDM hydantoin, and other
 4       ingredients, were the subject of prior litigation initiated in 2012 against Unilever for hair loss
 5
         and scalp irritation related to its Suave Professionals Keratin Infusion products. 3 In fact, the
 6
         Suave Keratin product was recalled in 2012 following complaints that the products caused hair
 7
         loss and scalp irritation, and were advertised as formaldehyde free, while containing DMDM
 8

 9       hydantoin. The $10.2 million settlement in Unilever’s Suave case was upheld by the Seventh

10       Circuit Court of Appeals in 2016.

11              12.       Despite having public knowledge since at least 2012 that DMDM hydantoin, as
12
         a formaldehyde donor, can cause or contribute to hair loss and scalp irritation, Unilever
13
         continued to proudly include this ingredient as a preservative in its products, and even goes so
14
         far as to represent to the public that DMDM hydantoin is safe for use in its hair care products.4
15

16              13.       Upon information and belief, despite Unilever’s current acknowledgment that it

17       uses DMDM hydantoin as a preservative, it has recently reformulated the Products and has

18       removed DMDM hydantoin and replaced it with several other ingredients that serve as
19
         preservatives.
20
                14.       Although Unilever has, or should have been aware, of the high potential for
21
         toxicity or allergic reaction caused by one or more of the ingredients in the TRESemmé
22

23       Products, it has failed and continues to fail to warn consumers about possible reactions,

24       including hair loss and scalp irritation.

25
     3
26    Reid, et al. v. Unilever United States, Inc., et al., C.A.N. 1:12-cv-06058 (N.D. Ill.).
     4
      https://www.unilever.com/brands/our-products-and-ingredients/your-ingredient-questions-
27   answered/formaldehyde-donors.html (Last Accessed October 8, 2020).

28                                                       6
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 7 of 52




            15.     Nowhere on the package labeling or on Unilever’s websites or other marketing
 1

 2   materials did Unilever warn Plaintiff and members of the Class that they were at risk of

 3   significant hair loss and/or scalp irritation upon proper application of the products. Even
 4   Unilever’s “Formaldehyde donors” page fails to recognize any associated risk of reaction to
 5
     DMDM hydantoin. Accordingly, Unilever misled and deceived the public, and placed their
 6
     customers in harm’s way, all for the sake of increased profits.
 7

 8
            16.     U.S. consumers reasonably expect that their hair care products will not cause

 9   significant hair loss and/or scalp irritation because of defective design and manufacturing or

10   because of inadequate research of due diligence. In addition, U.S. consumers had no expectation
11   that the Products would cause scalp irritation and cause their hair to fall out.
12
            17.     Further, consumers reasonably expect that if Unilever, the company primarily
13
     responsible for developing, manufacturing, marketing and distributing the Products, knew that
14
     the Products would or could cause hair loss (whether by proper application or by
15

16   misapplication), Unilever would make a disclosure to consumers as soon as it determined there

17   was a widespread problem, rather than attempting to conceal the problem. By downplaying,

18   concealing and misrepresenting the Products and the safety and risks of their use, Unilever failed
19
     in its duty to provide consumers with adequate information. Unilevel continued to create and
20
     perpetuate a false public perception that there was little or no risk of harm from the use of its
21
     Products even knowing of the Products’ dangers. Moreover, Unilever’s efforts to conceal and
22
     downplay the hundreds if not thousands of complaints of Class Members who have lost their
23

24   hair or endured scalp irritation, as a result of using the Products as intended, comprised a pointed

25   attack on consumers.
26
            18.     Defendants manufacture, advertise, market, distribute and sell the TRESemmé
27

28                                                    7
     CLASS ACTION COMPLAINT
                          Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 8 of 52




         Products throughout the United States, and in California. As alleged with specificity herein,
 1

 2       Defendants did so through an extensive, uniform, nationwide advertising and marketing

 3       campaign, specifically marketing the Products as “smooth” keratin-based Shampoos.

 4                  19.     Unilever labeled, advertised, promoted and sold the Products targeting women
 5
         who wanted to safely nourish, cleanse, and repair hair in order to obtain smooth, shiny,
 6
         manageable hair with no frizz. Through an extensive marketing campaign and via its website
 7
         and packaging, Unilever made a number of express warranties, including that the Products were
 8

 9       formulated to safely nourish, cleanse, and repair hair in order to obtain smooth, “frizz-less”

10       results.

11                  20.     Unilever further represented through its website that, inter alia, its formaldehyde
12
         donors, including DMDM hydantoin, “are used in personal care products as safe and efficient
13
         preservatives.”5 It further represents that “Product safety is our top priority… People trust us to
14
         provide them with products that are safe for them, their families and the environment,”6 and that
15

16       its “expert scientists use state of the art methods to ensure [Unilever] use[es] ingredients at the

17       minimum level required to be effective, without causing people to become allergic.”7

18                  21.     However, Unilever knew, but failed to disclose to Plaintiff and the putative Class
19
         the danger of hair loss and/or scalp irritation caused by one or more ingredients in the Products,
20
         including the formaldehyde donor ingredient DMDM hydantoin.
21
                    22.     Defendants failed to properly warn consumers of the risks and dangers attendant
22

23

24   5
       https://www.unilever.com/brands/our-products-and-ingredients/your-ingredient-questions-
     answered/formaldehyde-donors.html (Last Accessed October 8, 2020).
25   6
       https://www.unilever.com/brands/our-products-and-ingredients/Our-approach-to-the-safety-of-
26   products-and-ingredients/ (Last Accessed October 8, 2020).
     7
       https://www.unilever.com/brands/our-products-and-ingredients/ (Last Accessed October 8,
27   2020).

28                                                           8
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 9 of 52




     to the use of such a strong preservative and human toxicants on their hair and scalp – even well
 1

 2   after Defendants knew or should have known of its hazards. Defendants continued to conceal

 3   the dangers of the Products by failing to recall the Products, and otherwise claim they are safe

 4   when properly applied.
 5
            23.     As a result of Defendants’ misconduct and misrepresentations, Plaintiff and
 6
     putative Class Members have suffered injury in fact, including economic damages.
 7

 8
            24.     Plaintiff brings this suit to halt the unlawful sales and marketing of the Products

 9   by Defendants and for damages she sustained as a result. Given the massive quantities of the

10   Products sold all over the country, this class action is the proper vehicle for addressing
11   Defendants’ misconduct and for attaining needed relief for those affected.
12
                                                PARTIES
13
            25.     Plaintiff Kendra Libbey is and was at all times relevant to this matter a resident
14
     of the state of California residing in Oakley, California, which is in Contra Costa County.
15

16          26.     Defendant Unilever is a subsidiary of the dual-listed company consisting of

17   Unilever N.V. in Rotterdam, Netherlands and Unilever PLC in London, United Kingdom.
18   Unilever, which includes the Suave brand, is a Delaware corporation with its principal place of
19
     business located at 700 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Unilever
20
     manufactured, marketed, designed, promoted and/or distributed the Products.
21

22          27.     Defendant Conopco is a New York corporation with its principal place of

23   business located at 700 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Upon

24   information and belief, Conopco is responsible for the distribution of the manufactured Products
25   to retailers. At all times relevant hereto, Conopco knew or should have known that the Products
26
     would be sold in the United States.
27

28                                                   9
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 10 of 52




                                      JURISDICTION AND VENUE
 1

 2           28.     This Court has personal jurisdiction over Defendants in this matter. The acts and

 3   omissions giving rise to this action occurred in the state of California. Defendants have been
 4   afforded due process because they have, at all times relevant to this matter, individually or
 5
     through their agents, subsidiaries, officers and/or representatives, operated, conducted, engaged
 6
     in and carried on a business venture in this state and/or maintained an office or agency in this
 7
     state, and/or marketed, advertised, distributed and/or sold products, committed a statutory
 8

 9   violation within this state related to the allegations made herein, and caused injuries to Plaintiff

10   and putative Class Members, which arose out of the acts and omissions that occurred in the state

11   of California, during the relevant time period, at which time Defendants were engaged in
12   business activities in the state of California.
13
             29.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.§
14
     1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or more putative Class
15

16   Members, (ii) the aggregate amount in controversy exceeds $5,000,000, exclusive of interest

17   and costs, and (iii) there is minimal diversity because at least one Plaintiff and Defendants are

18   citizens of different states. This Court has supplemental jurisdiction over Plaintiff’s state law
19   claims pursuant to 28 U.S.C. § 1367.
20
             30.     Pursuant to 28 U.S.C. § 1391(a), venue is proper because a substantial part of the
21
     events giving rise to the claims asserted occurred in this District. Venue is also proper pursuant
22
     to 28 U.S.C. § 1391(c) because Defendants conduct substantial business in this District, have
23

24   sufficient minimum contacts with this District, and otherwise purposely avail themselves of the

25   markets in this District, through the promotion, sale, and marketing of the Products in this
26   District.
27

28                                                     10
     CLASS ACTION COMPLAINT
                     Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 11 of 52




                                     INTRADISTRICT ASSIGNMENT
 1

 2              31.     Pursuant to Civil Local Rule 3-2(c-d), a substantial part of the events giving rise

 3       to the claims herein arose in Contra Costa county, California and this action should be assigned
 4       to the San Francisco Division or the Oakland Division.
 5
                              FACTS COMMON TO ALL CLASS MEMBERS
 6
         A. Unilever’s Business.
 7

 8
                32.     In 1930, Unilever was formed from the merger of two competitors, Margarine

 9       Union and Lever Brothers Limited, who were in the business of household goods.8

10              33.     Given the founding companies long marketing and trade histories, Unilever
11       boasts that its group has been “pioneers, innovators and future-makers for over 120 years,”9
12
         beginning largely with the launch of the first branded soap.10
13
                34.     Currently, Unilever’s business consists of:11
14

15              a.      400+ Unilever brands used worldwide;

16              b.      2.5 billion users of the products daily;

17              c.      190 countries where brands are sold; and
18              d.      €52 billion turnover in 2019.
19
                35.     Unilever’s brands include numerous well-known companies in Beauty and
20
         Personal Care, Foods and Refreshment, Home Care, and Water Purifiers. In addition to
21
         TRESemmé, Unilever’s brands include Suave, St. Ives, Dove, Clear, Pond’s Q-tips, and Simple.
22

23
     8
       https://www.unilever.com/Images/the-formation-of-unilever_tcm244-520314_en.pdf (Last
24   Accessed October 21, 2020).
     9
       https://www.unilever.com/about/who-we-are/about-Unilever/ (Last Accessed October 8, 2020).
25   10
        https//www.unilever.com/about/who-we-are/our-history/#timeline+2D+515781+open (Last
26   Accessed October 8, 2020).
     11
        https://www.unilever.com/about/who-we-are/about-Unilever/ (Last Accessed October 8,
27   2020).

28                                                      11
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 12 of 52




 1
             36.     In 2010, Unilever acquired US-based Alberto Culver Company for US $3.7

 2    billion in cash. The Alberto Culver acquisition included many large beauty brands, including

 3    TRESemmé. At the time of the announcement, Unilever claimed that the “acquisition makes
 4    Unilever the world’s leading company in hair conditioning, the second largest in shampoo and
 5
      the third largest in styling…”12
 6
             37.     Unilever represents itself and its brands to be a global “ambassador for [its] high
 7
      ethical standards.”13
 8

 9           38.     Unilever sells and distributes TRESemmé in more than a dozen countries,

10    including the US, and represents that “TRESemmé is a haircare brand offering salon-quality
11    products for men and women. It has its origins in hair salons, dating back over 60 years, and
12
      now has a range of hair-styling products for use at home.”14
13
             39.     As part of its TRESemmé brand, Unilever sells the keratin Products at issue here.
14

15    B. DMDM Hydantoin.

16           40.     Keratin is a type of protein found in hair and nails, and is added to hair products
17    to straighten and strengthen hair, as well as reduce frizz.
18
             41.     As protein is food for microbes, keratin hair products would spoil and have an
19
      abbreviated shelf life without added preservatives to extend the life of the product.
20

21           42.     There are numerous preservatives that are used in cosmetics and hair products,

22    including formaldehyde donors; many of which have been linked to the development of

23

24   12
        https.//www.unilever.com/news/press-releases/2010/10-09-27-Unilever-to-acquire-Alberto-
     Culvert.html. (Last Accessed October 21, 2020).
25   13
        www.unilever.com/about/who-we-are/our-values-and-principles/business-integrity/ (Last
26   Accessed October 21, 2020).
     14
        https://www.unilever.com/brands/?category=408114&brand=412548-410037 (Last Accessed
27   October 21, 2020).

28                                                    12
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 13 of 52




      allergies, dermatitis, hair loss, and even cancer.
 1

 2           43.     Specifically, formaldehyde donors are preservatives that are “added to water-

 3    containing cosmetics (which includes personal care products/toiletries) to prevent the growth of
 4    micro-organisms that may enter during manufacture or during their usage.”15
 5
             44.     Despite having intimate knowledge of the risks of using formaldehyde donor
 6
      preservatives, Unilever continues to use formaldehyde donors, DMDM hydantoin (also known
 7
      as DMDM-h) and sodium hydroxyl, in its products.16 Until recently, DMDM hydantoin was
 8

 9    used as a preservative in the Products at issue.

10           45.     “DMDM hydantoin (dimethylodimethyl hydantoin) is a formaldehyde donor
11    used as a preservative in cosmetic products at concentrations up to 1%.”17 In other words, it is a
12
      formaldehyde-releasing preservative (“FRP”) used to lengthen the shelf life of personal care
13
      products, including hair products.
14

15           46.     “An important source of human skin contact with formaldehyde is the use of

16    cosmetics containing formaldehyde-releasers as preservatives.”18

17           47.     In personal care products, such as shampoo, “formaldehyde can be added
18
      directly, or more often, it can be released from preservatives such as… DMDM hydantoin.”
19

20

21
     15
22      de Groot AC, White IR, Flyvholm MA, Lensen G, Coenraads PJ. Formaldehyde-releasers in
     cosmetics: relationship to formaldehyde contact allergy. Part 1. Characterization, frequency and
23   relevance of sensitization, and frequency of use in cosmetics. Contact Dermatitis. 2010
     Jan;62(1):2-17. doi: 10.1111/j.1600-0536.2009.01615.x. PMID: 20136875.
24   16
        https://www.unilever.com/brands/Our-products-and-ingredients/Your-ingredient-questions-
     answered/Formaldehyde-donors.html (Last Accessed October 26, 2020).
25   17
        “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton
26   C. DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem
     Weyland (Contact Dermatitis, 1988, 18:197-201).
     18
27       De Groot AC, supra note 15.

28                                                       13
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 14 of 52




      Specifically, the formaldehyde donor will “release small amounts of formaldehyde over time.”19
 1

 2           48.      “In 1984, DMDM hydantoin ranked 9th in the list of the most frequently used

 3    cosmetic preservatives in the USA.”20 By 1987, DMDM hydantoin was included in
 4    approximately 115 product formulas filed with the FDA, most frequently in shampoos.21
 5
             49.      “DMDMH was the 21st most common allergen in the 2005-2006 NACDG
 6
      standard series. DMDMH is a preservative that contains 0.5% to 2% free formaldehyde and over
 7
      17% combined formaldehyde.”22
 8

 9           50.      For many decades, since the 1970’s, if not earlier, studies and patch tests were

10    being performed to determine human reactivity to DMDM hydantoin,23 including specifically
11    the “relationship between contact allergy to formaldehyde,” including “test reactions to DMDM
12
      hydantoin.”24
13
             51.      One study performed in 1987 specifically examined “whether the presence of
14

15    DMDM hydantoin in cosmetics may cause adverse effects in patients pre-sensitized to

16    formaldehyde.”25 The conclusion even more than twenty years ago was that “aqueous solutions

17    of DMDM hydantoin, in concentrations comparable to those used in cosmetic products, contain
18
     19
19      http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last
     Accessed October 21, 2020).
20   20
        “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton
     C. DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem
21   Weyland (Contact Dermatitis, 1988, 18:197-201).
     21
22      Id.
     22
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2958195/ (citing Rietschel RL, Fowler JF., Jr
23   . Fisher's Contact Dermatitis. 5th ed. Philadelphia: Lippincott Williams & Wilkins; 2001).
     23
        Tudela E, MacPherson C, Maibach HI. Long-term trend in patch test reactions: a 32-year
24   statistical overview (1970-2002), part II. Cutan Ocul Toxicol. 2008;27(3):187-202. doi:
     10.1080/15569520802143436. PMID: 18988088.
25   24
        “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton
26   C. DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem
     Weyland (Contact Dermatitis, 1988, 18:197-201).
     25
27      Id.

28                                                   14
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 15 of 52




      enough free formaldehyde to cause dermatitis…,” and that despite earlier conclusions that
 1

 2    DMDM hydantoin is a safe cosmetic ingredient, “data suggest that an increase in the use of this

 3    preservative may also increase the risk of cosmetic dermatitis in patients allergic to

 4    formaldehyde.”26 The authors further suggest that cosmetic products with FRPs should have
 5
      warnings that the products “’contain formaldehyde’… whether present as free formaldehyde or
 6
      bound by a donor.”27
 7
             52.     Several more recent studies, including a 2015 study “determined that longer
 8

 9    storage time and higher temperature increase the amount of formaldehyde released from FRPs

10    and could ultimately lead to more severe health concerns.”28

11           53.     In other words, “reactions that generated formaldehyde occur silently as the
12
      products sit on shelves in stores or bathroom cabinets.”29
13
             54.     Formaldehyde is a known human carcinogen and is recognized as such by the
14
      United States National Toxicology Program and the International Agency for Research on
15

16    Cancer.30

17           55.     In 2009, prior to the sale of the Products, “a review of the literature on
18
19

20
     26
        Id.
21   27
        Id.
     28
22      http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last
     Accessed October 21, 2020)(citing Lv, C., Hou, J., Xie, W., & Cheng, H. (2015). Investigation
23   on formaldehyde release from preservatives in cosmetics. International journal of cosmetic
     science.).
24   29
        https://www.ewg.org/research/exposing-cosmetics-cover-up#formaldehyde (Last Accessed
     October 21, 2020).
25   30
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last
26   Accessed October 21, 2020)(citing International Agency for Research on Cancer. “IARC
     classifies formaldehyde as carcinogenic to humans.” Press release. June 15, 2004. Accessed
27   January 9, 2009.).

28                                                   15
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 16 of 52




      occupational exposures and formaldehyde shows a link between formaldehyde and leukemia.”31
 1

 2           56.     With specific regard to FRPs, like DMDM hydantoin, “the formaldehyde

 3    released from FRPs has been linked to cancer, but there is little evidence that FRPs directly
 4    cause cancer. However, a mixture of the FRP bromopol and amines, which form nitrosamines,
 5
      has been found to penetrate skin and cause cancer.”32
 6
             57.     Further, a study in 2010 concluded that although “[i]t has been long accepted that
 7
      formaldehyde-releaser sensitization is attributable to released formaldehyde. However, clinical
 8

 9    studies show the existence of patients allergic to formaldehyde-releasers but not to

10    formaldehyde itself.”33 That same study found DMDM hydantoin to be “reactive per se.”
11           58.     Consequently, it is unsurprising that DMDM hydantoin is considered by the U.S.
12
      Food & Drug Administration as one of the top allergens “that cause the most allergic reactions
13
      from the use of cosmetic products.”34
14

15           59.     Specifically, DMDM hydantoin can “trigger the immune system to release

16    chemical substances such as antibodies,” resulting in reactions such as itchiness, red rashes on

17    the skin, or more extreme reactions.35
18
19
     31
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last
20   Accessed October 21, 2020)( Zhang et al 2009. Meta-analysis of formaldehyde and hematologic
     cancers in humans. Mutation Research 681: 150-168).
21   32
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last
22   Accessed October 21, 2020)(citing to http://www.cosmeticsinfo.org/nitrosamines. Accessed
     September 23, 2015).
     33
23      Kireche M, Gimenez-Arnau E, Lepoittevin JP. Preservatives in cosmetics: reactivity of
     allergenic formaldehyde-releasers towards amino acids through breakdown products other than
24   formaldehyde. Contact Dermatitis. 2010 Oct;63(4):192-202. doi: 10.1111/j.1600-
     0536.2010.01770.x. Epub 2010 Aug 20. PMID: 20731691.
25   34
        https://www.fda.gov/cosmetics-ingredients/allergens-cosmetics (Last Accessed October 21,
26   2020).
     35
        https://www.fda.gov/cosmetics-ingredients/allergens-cosmetics (Last Accessed October 21,
27   2020).

28                                                  16
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 17 of 52




 1
              60.     Further, as a person becomes more exposed to an irritant over time, including

 2    DMDM hydantoin, the likelihood and severity of the reaction increase. This is called irritant

 3    contact dermatitis (“ICD”), which “can occur in any person if the amount and duration of irritant
 4    exposure are sufficient to cause direct epidermal keratinocyte damage.”36
 5
              61.     Likewise, the irritation of the scalp, including dermatitis, has been linked to hair
 6
      brittleness and hair loss. Specifically,
 7
            [A number of observations have found that premature hair loss may be caused by
 8
            the poor scalp health associated with either dandruff and seborrheic dermatitis, or
 9          psoriasis, indicating that the effect on the preemergent hair fiber may alter the
            anchoring force of the fiber with the follicle, as evidenced by an increased
10          proportion both of catagen and telogen, and of dysplastic anagen hairs (anagen
            hairs devoid of hair root sheaths) in the trichogram (hair pluck).37
11

12            62.     In 2012, beauty product manufacturer Johnson & Johnson announced that it

13    would “remove a host of potentially harmful chemicals, like formaldehyde, from its line of

14    consumer products by the end of 2015.”38 [Emphasis Added].
15
              63.     Like many other beauty manufacturers, Unilever has been using DMDM
16
      hydantoin as a preservative in its products since at least 2011;39 however, unlike many
17
      manufacturers moving away from toxic ingredients, Unilever continues to use this formaldehyde
18
19    donor today, specifically representing:

20          We use preservatives to keep home and personal care products in good condition:
            without them, they could be spoiled by bacteria, yeasts and molds. We choose our
21

22

23
     36
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2958195/
24   37
        Trueb, Ralph M., Henry, Jim P., Davis, Mike G., and Schwartz, Jim R., Scalp Condition
     Impacts Hair Growth and Retention via Oxidative Stress, Int J Trichology. 2018 Nov-Dec; 10(6):
25
     262–270, doi: 10.4103/ijt.ijt_57_18.
     38
26      https://www.nytimes.com/2012/08/16/business/johnson-johnson-to-remove-formaldehyde-
     from-products.html
     39
27      Reid, et al. v. Unilever United States, Inc., et al., 1:12-cv-06058 (N.D.Ill.), Dkt. No. 60.

28                                                    17
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 18 of 52




            preservative ingredients carefully, making sure they are safe and effective for
 1          people who use our products.40
 2
             64.     Notably, despite proudly continuing to use FRPs in its products, Unilever
 3
      specifically notes that they are not used in baby care products.41
 4

 5           65.     As Unilever is aware, there is a litany of alternative preservatives that can be

 6    used in shampoos and cosmetics that do not release known human carcinogens and are non-

 7    synthetic, including:
 8
                     a. Glyoxylic acid (or derivatives thereof);
 9
                     b. Potassium sorbate and sorbic acid;
10
                     c. Citric acid and its salts;
11
                     d. Rosemary oil extract;
12

13                   e. Neem oil extract;

14                   f. Lavender oil;
15                   g. Grapefruit seed extract;
16
                     h. Vinegars; and
17
                     i. Others.
18
19
             66.     In addition to these alternatives, Unilever also could have used lower levels of

20    DMDM hydantoin; however, the risk of development and exacerbation of sensitivity or allergic

21    reaction would still exist through repeated and prolonged use.
22           67.     Upon information and belief, Unilever has recently begun to use alternative
23
      preservatives in the Products; however, authorized retailers continue list DMDM hydantoin as
24

25   40
        https://www.unilever.com/brands/Our-products-and-ingredients/Your-ingredient-questions-
26   answered/index.html (Last Accessed October 21, 2020).
     41
        https://www.unilever.com/brands/Our-products-and-ingredients/Your-ingredient-questions-
27   answered/Formaldehyde-donors.html (Last Accessed October 26, 2020).

28                                                   18
     CLASS ACTION COMPLAINT
                    Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 19 of 52




      an ingredient on their websites.
 1

 2    C. Unilever’s Knowledge of DMDM Hydantoin Causing Hair Loss, Rashes, and Scalp
         Irritation.
 3
                68.     On August 1, 2012, a lawsuit was filed against Unilever related to its Suave®
 4

 5    Keratin Infusion 30-day Treatment. In part, the lawsuit involved the allegations that,

 6             despite the express representation that the Treatment contains no Formaldehyde,
               the Treatment does contain DMDM Hydantoin, a chemical that is known as a
 7             “Formaldehyde-releaser.” See http://www.safecosmetics.org/article.php?id=599.
               Formaldehyde releasers are sometimes used in cosmetics in place of formaldehyde
 8             and release small amounts of Formaldehyde over time. Formaldehyde is a known
 9             human carcinogen.42

10              69.     Like the TRESemmé Products at issue here, the Suave product was causing “hair
11    loss upon proper application,”43 as well as scalp irritation and related conditions.
12
                70.     Like the TRESemmé Products at issue here, Unilever failed to warn consumers
13
      that use of the Suave products could cause the scalp reactions and hair loss being reported by
14
      consumers.
15

16              71.     Accordingly, notwithstanding the fact that Unilever has been in the business of

17    manufacturing cosmetics and hair products for nearly 100 years and knew or should have known
18    of the decades-long studies on reactivity to DMDM hydantoin, at a minimum Unilever was on
19
      notice since the Suave lawsuit filed in 2012 that its products containing DMDM hydantoin were
20
      causing scalp irritation and hair loss.
21
      D. For Years, Consumers Have Voiced Their Complaints About the Products.
22

23              72.     Since at least 2013, Unilever became aware through consumer complaints that

24    its TRESemmé Keratin Products were causing scalp irritation and hair loss.
25

26   42
          Reid, et al. v. Unilever United States, Inc., et al., 1:12-cv-06058 (N.D.Ill.), Dkt. No. 1, ¶ 23.
     43
27        Id. at ¶ 26.

28                                                       19
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 20 of 52




 1
               73.    A sample of complaints posted on Amazon.com detail scalp reactivity and hair

 2   loss are as follows:

 3         •     Star rating unknown. BEWARE!
                     o Reviewed in the United States on July 28, 2013
 4                   o “I tried this shampoo for two weeks. I wash my hair about three times
 5                       a week. In that short amount of time, I lost ALOT of hair. I have
                         thick, wavy and used to have TONS of hair. After using this product,
 6                       I noticed a huge difference in the amount of hair I was losing daily.
                         It is now very dry, brittle and my scalp started to itch. I was using
 7                       Loreal sulfate free smoothing shampoo and conditioner before this. I
                         wanted to try something different as I flat iron my hair quite
 8
                         frequently. Boy do I regret it! All I can say is BEWARE. It does
 9                       smoothe your hair by thinning it out! Pay close attention to the
                         amount of hair you are losing in the shower and throughout the day!
10                       It DOES matter!”

11         •     1.0 out of 5 stars Hair shedding
                     o Reviewed in the United States on November 23, 2013
12
                     o “This product seemed find [sic] at first. I'm trying to grow my hair
13                       out and I thought that this would help keep it healthy and was doing
                         everything I was told to do but still my hair was coming out in
14                       chunks. I changed shampoos and as soon as I did my hair wasn't
                         Coming out in chunks. I ran out of shampoo so I was forced to go
15                       back to this one and My hair began to shed horridly again. I threw
16                       this over my balcony.”

17         •     1.0 out of 5 stars garbage!!!!
                         o Reviewed in the United States on January 14, 2015
18                       o “I have kinky coily hair and they were giving this shampoo and
                             its conditioner out at my job. And I am appalled that they would
19                           even think this stuff was good enough to give out. My hair was
20                           nice and soft before this went in. It completely stripped my hair
                             of its natural oils... My hair started falling out immediately. I
21                           had to pile in the shampoo to undo the mess it did to my hair.
                             WOW!!!”
22
           •     1.0 out of 5 stars Causes Signficant Hair Loss - Do not buy!
23
                         o Reviewed in the United States on July 10, 2015
24                       o “Absolutely horrible shampoo! At first I got it because the name
                             of it intrigued me. I have thin, dry, wavy hair and was looking for
25                           something that would help control my hair's extremely frizzy
                             texture. At first I loved this shampoo and the scent is really nice
26                           too. However, within a couple weeks of use, I noticed chunks
27                           of my hair falling out. I did some research on this shampoo

28                                                    20
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 21 of 52




                            and noticed others who said similar things after trying it. I'm
 1                          so disappointed because this is thinning out my already thin hair.
 2                          Seriously this causes a lot of hair loss, do not buy!”

 3         •     1.0 out of 5 stars I dont recommend this to anyone
                         o Reviewed in the United States on July 20, 2016
 4                       o “I dont recommend this to anyone. My hair started falling down
                             after using this shampoo. waste of money. I am going to throw
 5
                             it to the dustbin. Please dont buy if you dont want your hair to be
 6                           fallen.”

 7         •     2.0 out of 5 stars Causes problems
                         o Reviewed in the United States on August 23, 2018
 8                       o “Horrible products.The shampoo for color treated hair makes my
 9                           hair pull out and my scalp itches.”

10             74.    Similar complaints have been reported through www.BJs.com for at least six
11   years. A sampling of these are as follows:
12
           •     causing sores on my scalp Submitted 5 years ago By tarah
13                      o I love the smell it's amazing but it's been causing sores on my
                           scalp and my hair has been falling out. I'm really concerned. It
14                         makes my scalp feel weak and thinning.
15
           •     Worst shampoo I've ever used Submitted 5 years ago By ReneeO
16                     o I have used alot of different shampoos from drugstore to high end
                          and this is the absolute worst! It made me lose hair and my scalp
17                        dry out and itch like crazy, and its been two weeks and my scalp
                          is still recovering. My scalp is so itchy that I have been itching it
18                        my sleep. I have thick, coarse, healthy hair and nothing has ever
                          made my hair and scalp feel worse. My stylist always comments
19
                          that my hair is healthy until I used this.
20
           •     Terrible product Submitted 5 years ago By Mlynn5
21                      o I've used TRESemmé in the past. But this product was terrible,
                           my hair started breaking off and falling out after two weeks of
22                         using it! My hair is now thin! I will never use TRESemmé
23                         products again!

24         •     Worst product I've ever used! Submitted 4 years ago By Unhappycurlz
                       o I decided to try out this shampoo and conditioner thinking it
25                        would be good for my curly hair. Boy was I wrong! It didn't make
                          my curls look any different except for now my hair is a lot
26
                          thinner! Hair consistently falls out In the shower. I know it's from
27                        this product because it started happening once I switched to it.

28                                                    21
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 22 of 52




 1
               75.    Like Amazon and BJ’s, people across the world began to issue similar complaints
 2
      for at least three years and as recently as four months ago on PRODUCTREVIEW.COM:44
 3
           •     “Worst i've used so far” – posted 3 years ago
 4                     o I have to usually have to switch shampoos every three months or so
 5                         i thought TRESemmé would be the exception but i was wrong not
                           only did it make my scalp itchy as hell it also has been making my
 6                         hair fall out so now on the sides it looks like it's thining never buying
                           this product again!
 7
           •     “Awful!!!!” – posted 3 years ago
 8
                       o I used these products and they made me lose more hair and my scalp
 9                         was so itchy ( wake me up in the middle of the night itchy) I thought
                           I had head lice. So I figured I was allergic and stopped using it....
10                         my daughter started to use it so we didn't waste it. She had the same
                           reaction as well as her friends that use it. We are throwing it away
11                         right now
12
           •     “My hair is falling out!” – posted 3 years ago
13                     o I've been using this product for roughly 3 months. I couldn't figure
                           out why I started losing so much hair. Well I finally came to realize
14                         it's this. Thanks TRESemmé!
15
           •     “OMFG TEARS!” - posted 2 years ago from Shomari in Kansas City, MO
16                   o This product caused a lot of hair loss for me. I've never had anything
                       like this happen to me, I literally have a big bald spot in the middle
17                     of my head! And the shedding will not stop, I've only used this
                       product once, about four days ago. This is the worst product I have
18                     ever used in my LIFE!!!
19
           •     “Made my hair fall out within a week!!” – posted 2 years ago
20                   o Bought this because their classic TRESemmé (black bottle) has
                        always been good. Well, after a week my hair was literally falling
21                      out...CLUMPS in my hand and clogged my shower 3 times in one
                        shower. Also made my hair staticky and dry feeling. I’m not sure I’ll
22                      ever use their product again!!
23
           •     “Terrible..Itchy scalp! Need to sue this shampoo maker!” - posted 4
24               months ago
                       o Using this shampoo since last 3 months and I realized I was feeling
25                        itchy scalp. However hair is smoother. Trust me it literally made my
26   44
       https://www.productreview.com.au/listings/TRESemmé-keratin-smooth-shampoo-and-
27   conditioner

28                                                     22
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 23 of 52




                           scalp dry and itchy and sometimes I literally couldn’t sleep. It took
 1                         me some time and I searched over web to find if others are feeling
 2                         the same and it’s true that many others feeling the same. Worst
                           product!!
 3
                76.   In addition to the numerous consumer complaints regarding scalp irritation and
 4

 5    hair loss, the Products have been the topic of several blogs.

 6              77.   In one blog, a pharmacist concludes her review and list of reactions by stating

 7    “my hair was falling out pretty massively. So it wasn’t just in my head. I also checked out other
 8
      people’s opinion – and it seems that TRESemmé really causes hair loss to some.”45
 9
                78.   Thus, Unilever was on notice of the problems with the Products since at least
10
      2013 as evidenced by the plethora of consumer complaints throughout the Internet related to the
11

12    Products causing skin irritation and/or hair loss.

13    E. The TRESemmé Products and the Products’ Warranties.

14              79.   Unilever released TRESemmé Keratin Products more than seven years ago. The
15
      Products were sold by Unilever directly and through retail shops to consumers nationwide,
16
      including in California.
17
                80.   The Products state, on the front of the bottles’ labels, that the Products are
18
19    formulated with lush Marula oil and Keratin to offer five smoothing benefits in one system,

20    including “anti-frizz”, “detangles”, “shine”, “softness”, and “tames fly-aways”. Below that
21    statement is printed in all caps: “PRO COLLECTION SHAMPOO” or on the back of the bottles,
22
      you will find the question “WHY PRO COLLECTION?” followed by the answer, “Get great
23
      hair foundation, whatever your style, with our Pro Technology system.” The back of the bottles
24
      also state: “Smooth doesn’t have to be straight. You want hair that is shiny, silky AND smooth.
25

26
     45
27        https://howtogetgreathair.com/TRESemmé-keratin-infusing-shampoo-review/

28                                                    23
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 24 of 52




      You want hair that moves.”
 1

 2           81.     Keratin is a protein found naturally in hair. By promoting the Products as the

 3    revamped TRESemmé Keratin Smooth Collection “with powerful Keratin, specially formulated
 4    to give you noticeably smooth, manageable hair that keeps frizz on the fringe for up to 72
 5
      Hours”, Unilever warranted the Products as safe, non-toxic hair smoothing solutions that could
 6
      be purchased at a fraction of the price of a salon treatment. Furthermore, Unilever explicitly
 7
      states “this salon-quality conditioner nourishes each strand to leave hair silky, shiny and totally
 8

 9    under your control.”

10           82.     Plaintiff and the Class did not and would not expect that application of the
11    Products would cause hair loss and scalp irritation upon proper application.
12
             83.     Plaintiff and the Class reasonably expected a warning regarding any potential
13
      hazard to consumers, especially because the Food, Drug and Cosmetic Act regulations provide
14
      that cosmetics that may be hazardous to consumers must bear appropriate warnings.46
15

16           84.     Contrary to the Food, Drug and Cosmetic Act regulations, the Products also

17    failed to provide adequate directions for safe use, although Defendants knew or should have
18    known the Products would be unsafe if used incorrectly. In fact, Unilever’s website affirmatively
19
      represents that it complies with all applicable labeling laws. See Unilever’s Code of Business
20
      Principles and Code Policies, at 6.47
21

22           85.     In response to the damage customers have suffered after using the Products,

23    consumers complained as described supra.

24
     46
       See http://www.fda.gov/Cosmetics/CosmeticLabelingLabelClaims.
25   47
       See https://www.unilever.com/Images/code-of-business-principles-and-code-policies_tcm244-
26   409220_en.pdf. (noting “Unilever companies and employees are required to comply with the
     laws and regulations of the countries in which we operate.”) (last accessed on November 16,
27   2020).

28                                                    24
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 25 of 52




            86.     There are hundreds of posts highlighting the “horror stories” of women who used
 1

 2   the Products. These stories are strikingly similar to Plaintiff’s experiences. These consumers

 3   describe how they were misled by Unilever’s representations about the Products, expecting
 4   salon-quality, Keratin-based, smoothing shampoo whose effects would: (1) give consumers
 5
     noticeably smooth, manageable hair that keeps frizz on the fringe for up to 72 Hours; and (2)
 6
     nourish each strand to leave hair silky, shiny and totally under the consumer’s control. Instead,
 7
     consumers received a toxic Product that caused hair loss and other adverse effects.
 8

 9          87.     Unilever continues to this day to advise consumers that these Products are safe

10   to use as directed, without providing any disclosure concerning the complaints of hair loss and
11   with no warnings regarding the hair loss that may result from their continued use. Indeed, despite
12
     Unilever’s knowledge and awareness of hundreds if not thousands of complaints of significant
13
     hair loss and breakage caused by the Products, Unilever continues to claim the use of DMDM
14
     hydantoin it is safe and permits them to be sold to this day — without providing consumers with
15

16   any revised warnings or disclosures.

17          88.     The Products are marketed as providing five smoothing benefits in one system,

18   and are sold at retail stores such as CVS, Target, Walgreens, and Walmart, and through e-
19
     commerce websites such as Amazon.com, CVS.com, Target.com, Walgreens.com, and
20
     Walmart.com.
21
            89.     Defendants manufacture, advertise, market, distribute and sell the Products
22

23   throughout the United States, including in California. The Products are sold in one size only

24   — 22 fl. oz.

25   F. Defendants’ False and Deceptive Advertising and Labeling of the Products.
26
            90.     In violation of 21 U.S.C. § 362(a) and 21 C.F.R. § 701.1(b), Defendants have
27

28                                                  25
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 26 of 52




     consistently, falsely and deceptively advertised and labeled the Products in an effort to make
 1

 2   consumers believe that the Products’ ingredients, including DMDM hydantoin, were safe for

 3   use.

 4          91.     Since launching the Products, Defendants have consistently conveyed their
 5
     uniform, deceptive message to consumers throughout the United States, including the state of
 6
     California, that the Products formulated with formaldehyde donors, including DMDM
 7
     hydantoin, are safe for use.
 8

 9          92.     These uniform deceptive claims have been made and repeated across a variety of

10   media including Defendants’ Products’ labels, websites and online promotional materials, and
11   at the point-of-purchase, where they cannot be missed by consumers. In truth, Defendants’
12
     claims that DMDM hydantoin is a safe ingredient is false, misleading, and deceptive because
13
     the Products’ ingredients, including DMDM hydantoin, were not safe, caused serious scalp
14
     irritation and hair loss, and do not safely smooth, nourish, cleanse, and/or repair hair.
15

16          93.     Upon information and belief, Unilever knowingly permitted the manufacture and

17   sale of the Products that were dangerous and unfit for sale as temporary hair “smoothing”

18   products.
19
            94.     Prior to placing the Products into the stream of commerce for sale to Plaintiff and
20
     the putative Class, Defendants were aware or should have been aware that the Products
21
     contained one or more unsafe ingredients, including DMDM hydantoin, that caused significant
22

23   hair loss and scalp irritation upon proper application and that any instructions and warnings

24   provided with the Products directly to consumers were materially insufficient.

25          95.     Defendants, including Unilever, knew or but for their reckless indifference
26
     would have known, prior to Plaintiff and the putative Class’s purchases of the Products that they
27

28                                                   26
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 27 of 52




     would continue to receive complaints of hair loss attributed to the Products. Based on their
 1

 2   experience and the prior Suave litigation, Defendants knew or should have known that even if

 3   they diligently investigated the problem, it would be difficult if not impossible to remediate the

 4   problem.
 5
             96.     Defendants, including Unilever knew, or but for their reckless indifference
 6
     would have known, that: (a) the risk of scalp irritation and hair loss was substantial, if not a
 7
     certainty, (b) Unilever’s customers were unaware of that substantial risk, and (c) those
 8

 9   customers had a reasonable expectation that Unilever would not sell the Products under those

10   conditions.

11           97.     Despite such knowledge, Defendants did not disclose to prospective purchasers,
12
     that there was a substantial risk of scalp irritation and hair loss associated with use of the
13
     Products. Defendants instead continued to claim that the Products’ ingredients, including
14
     DMDM hydantoin, were safe, while concealing all the adverse reports filed by consumers.
15

16           98.     The labels on the back of each Product perpetuate the false, deceptive and

17   misleading representations and claims. Specifically, the back labels of the Products represent

18   “Our Keratin Smooth system, with MARULA OIL, gently cleanses and nourishes hair.”
19
     (Emphasis Added).
20
             99.     However, despite the representation that the Products “gently” cleanse, they
21
     contain one or more ingredients, including DMDM hydantoin, that cause scalp irritation and
22

23   hair loss.

24           100. Defendants further represent that DMDM hydantoin is safe for use in its
25   products; however, Defendants simultaneously acknowledge that these FRPs are not used in
26
27

28                                                  27
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 28 of 52




      baby care products.48
 1

 2           101. Defendants reinforce the false and deceptive claims that the Products “nourish”
 3    the hair and leave it in good condition through the websites of various authorized retailers:
 4           KERATIN SMOOTH COLOR SHAMPOO
 5
                     Our revamped TRESemmé Keratin Smooth system now features a color-
 6                   treated option with luxurious Moroccan oil and delivers not one but five
                     smoothing benefits so you can forget the frizz and indulge in gorgeously silky
 7                   hair for up to 72 hours.*

 8               Product Details
                 Silky smoothness with bountiful body? Who says you can’t have
 9
                 it all? Our unique TRESemmé Keratin Smooth Color System,
10               with Keratin and Moroccan Argan Oil, helps to control frizz
                 while keeping your style effortlessly smooth. Not to mention, this
11               double-duty system helps protect your color-treated hair, leaving
                 it gorgeously sleek and vibrant.
12               Start your routine with the TRESemmé Keratin Smooth Color
                 Shampoo, formulated with rich Moroccan Argan oil and Keratin. This low-
13
                 sulfate shampoo cleanses gently your colored hair, smoothing frizz from root
14               to tip, while sealing in shine to keep your colored hair vibrant.
             HOW TO USE
15                    • Apply to wet hair, gently massage the scalp and roots with
                           fingertips to work into a lather.
16                    • Lightly squeeze the shampoo from roots to ends and rinse
17                         thoroughly.
                      • Finish with TRESemmé Keratin Smooth Color Conditioner and
18                         style with your favorite TRESemmé products.
                      • For protections from heat styling tools, us TRESemmé Keratine
19                         Smooth Heat Protection Spray before you style.
                 How It Works
20
                 Keratin Color Shampoo is formulated to leave your hair
21               gorgeously sleek and control frizz.

22   https://www.tresemme.com/us/en/products/shampoo/keratin-smooth-color-shampoo.html
23   (emphasis added) (last visited October 28, 2020).
24

25

26   48
       https://www.unilever.com/brands/Our-products-and-ingredients/Your-ingredient-questions-
27   answered/Formaldehyde-donors.html (Last Accessed October 27, 2020).

28                                                        28
     CLASS ACTION COMPLAINT
               Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 29 of 52



            KERATIN SMOOTH SHAMPOO
 1
                    Our redesigned formula with luxurious Marula oil delivers not one, but five
 2
                    smoothing benefits so you can forget the frizz and indulge in gorgeously silky
 3                  hair for up to 72 hours.*
                    *TRESemmé Keratin Smooth Shampoo and Conditioner system vs. non-
 4                  conditioning.
 5              Product Details
 6              Don’t let unruly frizz ruin your style. When it comes to control,
                you should never have to compromise smooth for limp, poker
 7              straight hair.
                Specially formulated to fight frizz, detangle knots, boost shine,
 8              add silky softness and tame those pesky flyaways, TRESemmé
                Keratin Smooth, with Keratin and lush Marula oil from Africa,
 9              gives you five smoothing benefits in one system, for hair that’s
10              silky smooth but still full of natural movement.
            HOW TO USE
11                  • Apply to wet hair, gently massage the scalp and roots with
                        fingertips to work into a lather.
12                  • Lightly squeeze the shampoo from roots to ends and rinse
                        thoroughly.
13
                    • Finish with TRESemmé Keratin Smooth Conditioner and
14                      style with your favorite TRESemmé products.
                    • For protection from heat styling tools, use TRESemmé
15                      Keratin Smooth Heat Protection Spray before you style.
16

17                How It Works
                  Keratin shampoo is formulated to leave your hair gorgeously
18                sleek and control frizz.

19   https://www.TRESemme.com/us/en/products/shampoo/keratin-smooth-shampoo.html
20   (emphasis added) (last visited September 11, 2020).
21

22   G. The Impact of Defendants’ False, Misleading and Deceptive Advertising.

23          102. Defendants intended for consumers to rely upon the representations on the
24
     Products’ labels, and reasonable consumers, including Plaintiff and the Class, did, in fact, so
25
     rely. These representations are often the only source of information consumers can use to make
26
     decisions concerning whether to buy and use such products.
27

28                                                       29
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 30 of 52




 1
            103. Consumers lack the ability to test or independently ascertain the genuineness of

 2   product claims of normal everyday consumer products, especially at the point-of-sale.

 3   Reasonable customers must therefore rely on consumer product companies, such as Defendants,
 4   to honestly represent their Products and the Products’ attributes on the Products’ labels.
 5
            104. At all relevant times, Defendants directed the above-referenced Products’ labels,
 6
     statements, claims and innuendo – including that the Products “gently” smoothed, cleansed,
 7
     nourished, and repaired the hair, that the ingredients were safe – to consumers in general and
 8

 9   Plaintiff and all Class Members in particular, as evidenced by their eventual purchases of the

10   Products.
11          105. Plaintiff and Class Members did reasonably rely on Defendants’ Product labels,
12
     statements, claims and innuendo in deciding to purchase the Products and were thereby
13
     deceived.
14

15          106. As a result of Defendants’ deceptive labeling and/or marketing campaign,

16   Defendants have caused Plaintiff and putative Class Members to purchase the Products, which

17   contained one or more unsafe ingredients, including DMDM hydantoin, and do not safely
18   smooth, nourish, cleanse, and/or repair hair. Plaintiff and putative Class Members have been
19
     harmed, as they would not have purchased the Products had they known the Products were not
20
     safe and would cause scalp irritation and hair loss.
21

22          107. As a result of Defendants’ misconduct, Defendants were able to sell the Products

23   to at least thousands of consumers throughout the United States— including Plaintiff and

24   putative Class Members—and realized sizeable profits.
25
            108. Plaintiff and putative Class Members were harmed and suffered actual damages
26
     in that Plaintiff and putative Class Members did not receive the benefit of their bargain as
27

28                                                  30
     CLASS ACTION COMPLAINT
                   Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 31 of 52




     purchasers of the Products, which were represented as safe and can safely smooth, nourish,
 1

 2   cleanse, and/or repair hair. Indeed, Plaintiff and putative Class Members did not receive the

 3   benefit of their bargain after purchasing the Products, as Plaintiff and putative Class Members

 4   paid for Products that were unsafe, cause scalp irritation and hair loss, and do not safely smooth,
 5
     nourish, cleanse, and/or repair hair.
 6
                109. Defendants developed and knowingly employed a labeling, advertising and/or
 7
     marketing strategy designed to deceive consumers into believing that the Products contain safe
 8

 9   ingredients and can safely smooth, nourish, cleanse, and/or repair hair.

10              110. The purpose of Defendants’ scheme is to stimulate sales and enhance Defendants’
11   profits.
12
                111. As the manufacturers, marketers, advertisers, distributors and/or sellers of the
13
     Products, Defendants possess specialized knowledge regarding the Products and the content of
14
     the ingredients contained therein. In other words, Defendants know exactly what is – and is not
15

16   – contained in the Products, at what levels, and are safe or unsafe.

17              112. Defendants knew or should have known, but failed to disclose, that the Products
18   contain one or more unsafe ingredients, including DMDM hydantoin, and do not safely smooth,
19
     nourish, cleanse, and/or repair hair, as labeled and/or marketed by Defendants.
20
                113. Plaintiff and putative Class Members were, in fact, misled by Defendants’
21
     labeling, representations and marketing of the Products.
22

23              114. The unsafe ingredient(s) and the inability of the Products to safely smooth,
24   nourish, cleanse, and/or repair hair, leave consumers, such as Plaintiff and the putative Class
25
     with no reason to purchase these Products at all, since other proven and safer comparably priced
26
     products exist.
27

28                                                   31
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 32 of 52




 1
            115. The Products are defined as “cosmetics” under 21 U.S.C.S. § 321(i) of the Federal

 2   Food Drug & Cosmetic Act (“FDCA”).

 3          116. Defendants’ deceptive statements violate 21 U.S.C.S. § 362(a), which deems a
 4
     cosmetic product misbranded when the label contains a statement that is “false or misleading in
 5
     any particular.”
 6
            117. Defendant’s conduct is also deceptive, unfair, and unlawful in that it violates the
 7

 8   prohibition against the sale of adulterated and misbranded products under California’s Sherman

 9   Laws, which adopt the federal labeling regulations as the food labeling requirements of the state.

10   Cal. Health & Safety Code § 110100.
11
            118. The FDA promulgated regulations for compliance with the FDCA at 21 C.F.R.
12
     §§ 701 et seq. (for cosmetics).
13
            119. The introduction of misbranded cosmetics into interstate commerce is prohibited
14

15   under the FDCA and all parallel state statutes cited in this Complaint.

16          120. Plaintiff and putative Class Members would not have purchased the Products had
17   they known the Products contained one or more unsafe ingredients and are incapable of safely
18
     smoothing, nourishing, cleansing, and/or repairing hair.
19
                            PLAINTIFF LIBBEY’S FACTUAL ALLEGATIONS
20

21          121. Plaintiff, Kendra Libbey, purchased the Products in approximately June or July

22   2020 from a Target brick and mortar store in Antioch, California for approximately $8.99.

23   Before purchasing the Products, Plaintiff Libbey reviewed information about the Products on
24   the Products’ labels and the fact that the Products were being sold for personal use, and not
25
     resale. At the time of purchasing her Products, Plaintiff Libbey also reviewed the accompanying
26
     disclosures, warranties, and marketing materials, and understood them as representations and
27

28                                                  32
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 33 of 52




     warranties by Defendants that the Products were safe to smooth, nourish, cleanse, and/or repair
 1

 2   hair. Plaintiff Libbey relied on these representations and warranties in deciding to purchase

 3   Defendants’ Products. Accordingly, these representations and warranties were part of the basis

 4   of the bargain, in that she would not have purchased the Products had she known these
 5
     representations were not true. Here, Plaintiff did not receive the benefit of her bargain because
 6
     Defendants’ Products are not safe to smooth, nourish, cleanse, and/or repair hair.
 7
            122. Plaintiff Libbey purchased the Products because she wanted smooth hair.
 8

 9          123. Before using the Products, Plaintiff Libbey followed the instructions on the
10   Products’ labels, as directed by Defendants.
11          124. Shortly after using the Products as intended by Defendants, Plaintiff Libbey
12
     noticed her hair falling out.
13
            125. Plaintiff Libbey used the Products for approximately three to four weeks. After
14

15   she began experiencing sustained hair loss, she stopped using the Products.

16          126. Once Plaintiff stopped using the Products, she no longer experienced hair loss.
17          127. Plaintiff Libbey reasonably expected that the Products she purchased would not
18
     cause hair loss. Further, Plaintiff Libbey reasonably expected that if Unilever, the company
19
     primarily responsible for developing, manufacturing, marketing and distributing the Products,
20
     knew that the Products would or could cause hair loss, Unilever would make a disclosure to
21

22   consumers as soon as it determined there was a widespread problem, rather than attempting to

23   conceal the problem.

24          128. As a result of Unilever’s concealment, misrepresentations and omissions, Plaintiff
25
     Libbey purchased the Products. Had Plaintiff known the true nature of the Products, she would
26
     not have purchased the Products.
27

28                                                  33
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 34 of 52




 1
             129. Plaintiff provided pre-suit notice to Defendants of her warranty claims, and

 2    Defendants had actual notice of the alleged defect and harm caused by the Products.

 3                              ESTOPPEL FROM PLEADING AND
                  TOLLING OF APPLICABLE STATUTES OF LIMITATIONS
 4
             130. Plaintiff and members of the putative Classes are within the applicable statute of
 5
      limitation for the claims presented here. Defendants had knowledge and information detailing
 6
      the Products’ propensity to cause or contribute to hair loss and/or scalp irritation, but failed to
 7
      disclose this information to consumers. Plaintiff and members of the putative Classes, therefore,
 8

 9    could not reasonably have known that the Products would cause or contribute to hair loss and

10    scalp irritation. Rather, consumers relied upon Defendants’ misrepresentations and omissions,
11    including the statements on the Products’ labeling as set forth above.
12
             131. Once Plaintiff incurred damages, she promptly acted to preserve her rights, filing
13
      this action. Defendants are estopped from asserting any statute of limitation defense that might
14
      otherwise be applicable to the claims asserted herein.
15

16                                 CLASS ACTION ALLEGATIONS

17           132. Plaintiff brings this action on behalf of herself and the following Classes pursuant
18    to Federal Rule of Civil Procedure 23(a), (b)(2) and/or (b)(3). Specifically, the Classes are
19
      defined as:
20
                     National Class: All persons in the United States who purchased
21                   the Products.
22          In the alternative, Plaintiff brings this action on behalf of the following
23
     State Sub-Class:
24
                     California Sub-Class: All persons in the State of California who
25                   purchased the Products.
26
             133. Excluded from the Classes are (a) any person who purchased the Products for
27

28                                                    34
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 35 of 52




     resale and not for personal or household use, (b) any person who signed a release of any
 1

 2   Defendant in exchange for consideration, (c) any officers, directors or employees, or immediate

 3   family members of the officers, directors or employees, of any Defendant or any entity in which

 4   a Defendant has a controlling interest, (d) any legal counsel or employee of legal counsel for
 5
     any Defendant, and (e) the presiding Judge in this lawsuit, as well as the Judge’s staff and their
 6
     immediate family members.
 7
               134. Plaintiff reserves the right to amend the definition of the Classes if discovery or
 8

 9   further investigation reveals that the Classes should be expanded or otherwise modified.

10             135. Numerosity – Federal Rule of Civil Procedure 23(a)(1). Class Members are
11   so numerous and geographically dispersed that joinder of all Class Members is impracticable.
12
     While the exact number of Class Members remains unknown at this time, upon information and
13
     belief, there are thousands, if not hundreds of thousands, of putative Class Members. Moreover,
14
     the number of members of the Classes may be ascertained from Defendants’ books and records.
15

16   Class Members may be notified of the pendency of this action by mail and/or electronic mail,

17   which can be supplemented if deemed necessary or appropriate by the Court with published

18   notice.
19
               136. Predominance of Common Questions of Law and Fact – Federal Rule of
20
     Civil Procedure 23(a)(2) and 23(b)(3). Common questions of law and fact exist as to all Class
21
     Members and predominate over any questions affecting only individual Class Members. These
22
     common legal and factual questions include, but are limited to, the following:
23

24                    a. Whether the Products contain the defect alleged herein;

25                    b. Whether Defendants failed to appropriately warn Class Members of the
                         damage that could result from use of the Products;
26
                      c. Whether Defendants had actual or imputed knowledge of the defect but did
27

28                                                   35
     CLASS ACTION COMPLAINT
               Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 36 of 52




                       not disclose it to Plaintiff and the Classes;
 1

 2                 d. Whether Defendants promoted the Products with false and misleading
                      statements of fact and material omissions;
 3
                   e. Whether Defendants’ marketing, advertising, packaging, labeling, and/or
 4                    other promotional materials for the Products are deceptive, unfair or
                      misleading;
 5

 6                 f. Whether Defendants’ actions and omissions violate California law;

 7                 g. Whether Defendants’ conduct violates public policy;

 8                 h. Whether Defendants breached express warranties in connection with the
                      Products;
 9

10                 i. Whether Defendants breached implied warranties in connection with the
                      Products;
11
                   j. Whether Defendants’ acts, omissions or misrepresentations of material facts
12                    constitute fraud;
13
                   k. Whether Defendants’ acts, omissions or misrepresentations of material facts
14                    constitute a breach of contract or common law warranty;

15                 l. Whether Plaintiff and putative members of the Classes have suffered an
                      ascertainable loss of monies or property or other value as a result of
16                    Defendants’ acts, omissions or misrepresentations of material facts;
17
                   m. Whether Defendants were unjustly enriched at the expense of Plaintiff and
18                    members of the putative Classes in connection with the Products;

19                 n. Whether Plaintiff and members of the putative Classes are entitled to
                      monetary damages and, if so, the nature of such relief; and
20

21                 o. Whether Plaintiff and members of the putative Classes are entitled to
                      equitable, declaratory or injunctive relief and, if so, the nature of such relief.
22
            137. Pursuant to Rule 23(b)(2), Defendants have acted or refused to act on grounds
23
     generally applicable to the putative Classes, thereby making final injunctive or corresponding
24

25   declaratory relief appropriate with respect to the putative Classes as a whole. In particular,

26   Defendants have manufactured, marketed, advertised, distributed and sold Products that are
27

28                                                  36
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 37 of 52




      deceptively misrepresented as being able to safely smooth, nourish, cleanse, and/or repair hair.
 1

 2           138. Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are
 3    typical of those of the absent Class Members in that Plaintiff and the Class Members each
 4    purchased and used the Products and each sustained damages arising from Defendants’ wrongful
 5
      conduct, as alleged more fully herein. Plaintiff shares the aforementioned facts and legal claims
 6
      or questions with putative members of the Classes, and Plaintiff and all members of the putative
 7
      Classes have been similarly affected by Defendants’ common course of conduct alleged herein.
 8

 9    Plaintiff and all members of the putative Classes sustained monetary and economic injuries

10    including, but not limited to, ascertainable loss arising out of Defendants’ deceptive

11    misrepresentations regarding the ability of the Products to safely smooth, nourish, cleanse,
12    and/or repair hair, as alleged herein.
13
             139. Adequacy – Federal Rule of Civil Procedure 23(a)(4). Plaintiff will fairly and
14
      adequately represent and protect the interests of the members of the putative Classes. Plaintiff
15

16    has retained counsel with substantial experience in handling complex class action litigation,

17    including complex questions that arise in this type of consumer protection litigation. Further,

18    Plaintiff and her counsel are committed to the vigorous prosecution of this action. Plaintiff does
19    not have any conflicts of interest or interests adverse to those of putative Classes.
20
             140. INSUFFICIENCY OF SEPARATE ACTIONS – FEDERAL RULE OF
21                   CIVIL PROCEDURE 23(B)(1).
22   Absent a class action, Plaintiff and members of the Classes will continue to suffer the harm
23
     described herein, for which they would have no remedy. Even if separate actions could be brought
24
     by individual consumers, the resulting multiplicity of lawsuits would cause undue burden and
25
     expense for both the Court and the litigants, as well as create a risk of inconsistent rulings and
26
27   adjudications that might be dispositive of the interests of similarly situated consumers,

28                                                    37
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 38 of 52




     substantially impeding their ability to protect their interests, while establishing incompatible
 1

 2   standards of conduct for Defendants. Accordingly, the proposed Classes satisfy the requirements

 3   of Fed. R. Civ. P. 23(b)(1).

 4            141. DECLARATORY AND INJUNCTIVE RELIEF – FEDERAL RULE OF
 5                   CIVIL PROCEDURE 23(B)(2).

 6    Defendants have acted or refused to act on grounds generally applicable to Plaintiff and all

 7    Members of the Classes, thereby making appropriate final injunctive relief and declaratory
 8    relief, as described below, with respect to the members of the Classes as a whole.
 9
              142. Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is
10
      superior to any other available methods for the fair and efficient adjudication of the present
11
      controversy for at least the following reasons:
12

13                   a. The damages suffered by each individual members of the putative Classes
                        do not justify the burden and expense of individual prosecution of the
14                      complex and extensive litigation necessitated by Defendants’ conduct;
15                   b. Even if individual members of the Classes had the resources to pursue
16                      individual litigation, it would be unduly burdensome to the courts in which
                        the individual litigation would proceed;
17
                     c. The claims presented in this case predominate over any questions of law or
18                      fact affecting individual members of the Classes;
19                   d. Individual joinder of all members of the Classes is impracticable;
20
                     e. Absent a Class, Plaintiff and members of the putative Classes will continue
21                      to suffer harm as a result of Defendants’ unlawful conduct; and

22                   f. This action presents no difficulty that would impede its management by the
                        Court as a class action, which is the best available means by which Plaintiff
23                      and members of the putative Classes can seek redress for the harm caused by
24                      Defendants.

25            143. In the alternative, the Classes may be certified for the following reasons:
26                   a. The prosecution of separate actions by individual members of the Classes
27                      would create a risk of inconsistent or varying adjudication with respect to

28                                                      38
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 39 of 52




                        individual members of the Classes, which would establish incompatible
 1                      standards of conduct for Defendants;
 2
                    b. Adjudications of claims of the individual members of the Classes against
 3                     Defendants would, as a practical matter, be dispositive of the interests of
                       other members of the putative Classes who are not parties to the adjudication
 4                     and may substantially impair or impede the ability of other putative Class
                       Members to protect their interests; and
 5

 6                  c. Defendants have acted or refused to act on grounds generally applicable to
                       the members of the putative Classes, thereby making appropriate final and
 7                     injunctive relief with respect to the putative Classes as a whole.

 8                                      CLAIMS FOR RELIEF
 9
                                              COUNT I
10                              California’s Unfair Competition Law
                           Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
11                             (On Behalf of the California Sub-Class)
12          144. Plaintiff re-alleges and incorporates by reference the allegations contained in
13
     Paragraphs 1 through 143, as though set forth fully herein.
14
            145. The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
15

16   Cal. Bus. & Prof. Code § 17200.

17          146. The acts, omissions, misrepresentations, practices, and non-disclosures of
18   Defendants as alleged herein constitute business acts and practices.
19
            147. Unlawful: The acts alleged herein are “unlawful” under the UCL in that they
20
     violate at least the following laws:
21
                    a. The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
22

23                  b. The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;

24                  c. The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.; and

25                  d. The California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety
26
     Code §§ 110100 et seq.
27

28                                                 39
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 40 of 52




 1
            148. Unfair: Defendants’ conduct with respect to the labeling, advertising, and sale of

 2   the Products was “unfair” because Defendants’ conduct was immoral, unethical, unscrupulous,

 3   or substantially injurious to consumers and the utility of their conduct, if any, does not outweigh
 4   the gravity of the harm to their victims.
 5
            149. Defendants’ conduct with respect to the labeling, advertising, and sale of the
 6
     Products was and is also unfair because it violates public policy as declared by specific
 7
     constitutional, statutory or regulatory provisions, including but not limited to the applicable
 8

 9   sections of: the Consumers Legal Remedies Act, the False Advertising Law, the Federal Food,

10   Drug, and Cosmetic Act, and the California Sherman Food, Drug, and Cosmetic Law.
11          150. Defendants’ conduct with respect to the labeling, advertising, and sale of the
12
     Products was and is unfair because the consumer injury was substantial, not outweighed by
13
     benefits to consumers or competition, and not one consumer themselves could reasonably have
14
     avoided.
15

16          151. Fraudulent: A statement or practice is “fraudulent” under the UCL if it is likely
17   to mislead or deceive the public, applying an objective reasonable consumer test.
18
            152. As set forth herein, Defendants’ claims relating the representations stated on the
19
     Products’ labeling and moreover that the Products are labeled as safe and can safely smooth,
20
     nourish, cleanse, and/or repair hair is likely to mislead reasonable consumers to believe the
21
     Products are safe and effective for purchase to use on their hair.
22

23          153. Defendants profited from its sale of the falsely, deceptively, and unlawfully
24   advertised Products to unwary consumers.
25
            154. Plaintiff and Class Members are likely to continue to be damaged by Defendants’
26
     deceptive trade practices, because Defendants continue to disseminate misleading information
27

28                                                   40
     CLASS ACTION COMPLAINT
                  Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 41 of 52




     on the Products’ packaging. Thus, injunctive relief enjoining Defendants’ deceptive practices is
 1

 2   proper.

 3             155. Defendants’ conduct caused and continues to cause substantial injury to Plaintiff
 4   and the other Class Members. Plaintiff has suffered injury in fact as a result of Defendants’
 5
     unlawful conduct.
 6
               156. In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order enjoining
 7
     Defendants from continuing to conduct business through unlawful, unfair, and/or fraudulent acts
 8

 9   and practices, and to commence a corrective advertising campaign.

10             157. Plaintiff and the Class also seek an order for and restitution of all monies from
11   the sale of the Products, which were unjustly acquired through acts of unlawful competition.
12
                                              COUNT II
13                                California’s False Advertising Law
                                Cal. Bus. & Prof. Code § 17500 (“FAL”)
14                              (On Behalf of the California Sub-Class)
15
               158. Plaintiff repeats and realleges the allegations in paragraphs 1 through 157 as if
16
     fully set forth herein.
17

18
               159. The FAL provides that “[i]t is unlawful for any person, firm, corporation or

19   association, or any employee thereof with intent directly or indirectly to dispose of real or

20   personal property or to perform services” to disseminate any statement “which is untrue or
21   misleading, and which is known, or which by the exercise of reasonable care should be known,
22
     to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
23
               160. It is also unlawful under the FAL to disseminate statements concerning property
24
     or services that are “untrue or misleading, and which is known, or which by the exercise of
25

26   reasonable care should be known, to be untrue or misleading.” Id.

27

28                                                   41
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 42 of 52




 1
            161. As alleged herein, the advertisements, labeling, policies, acts, and practices of

 2   Defendants relating to the Products misled consumers acting reasonably as to the safety of the

 3   ingredients and the Products’ ability to safely smooth, nourish, cleanse, and/or repair hair
 4
            162. Plaintiff suffered injury in fact as a result of Defendants’ actions as set forth
 5
     herein because she purchased the Products in reliance on Defendants’ false and misleading
 6
     labeling claims that the Products, among other things, are safe and can safely smooth, nourish,
 7
     cleanse, and/or repair hair.
 8

 9          163. Defendants’ business practices as alleged herein constitute deceptive, untrue, and
10   misleading advertising pursuant to the FAL because Defendants have advertised the Products in
11   a manner that is untrue and misleading, which Defendants knew or reasonably should have
12
     known, and omitted material information from its advertising.
13
            164. Defendants profited from their sale of the falsely and deceptively advertised
14

15   Products to unwary consumers.

16          165. As a result, Plaintiff, the California Sub-Class members, and the general public
17   are entitled to injunctive and equitable relief, restitution, and an order for the disgorgement of
18
     the funds by which Defendants were unjustly enriched.
19
            166. Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of herself and
20
     the California Sub-Class, seeks an order enjoining Defendants from continuing to engage in
21

22   deceptive business practices, false advertising, and any other act prohibited by law, including

23   those set forth in this Complaint.

24

25

26
27

28                                                  42
     CLASS ACTION COMPLAINT
                 Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 43 of 52




                                              COUNT III
 1                             California’s Consumer Legal Remedies Act
 2                              Cal. Civ. Code § 1750 et seq. (“CLRA”)
                                (On Behalf of the California Sub-Class)
 3
             167. Plaintiff repeats and realleges the allegations in paragraphs 1 through 166 as if
 4

 5   fully set forth herein.

 6           168. The CLRA prohibits deceptive practices in connection with the conduct of a
 7   business that provides goods, property, or services primarily for personal, family, or household
 8
     purposes.
 9
             169. Defendants’ false and misleading labeling and other policies, acts, and practices
10
     were designed to, and did, induce the purchase and use of the Products for personal, family, or
11

12   household purposes by Plaintiff and Class Members, and violated and continue to violate the

13   following sections of the CLRA:

14                   a. § 1770(a)(5): representing that goods have characteristics, uses, or
15
     benefits which they do not have;
16
                     b. § 1770(a)(7): representing that goods are of a particular standard,
17
     quality, or grade if they are of another;
18
                     c. § 1770(a)(9): advertising goods with intent not to sell them as
19

20   advertised; and

21                   d. § 1770(a)(16): representing the subject of a transaction has been
22   supplied in accordance with a previous representation when it has not.
23
             170. Defendants profited from the sale of the falsely, deceptively, and unlawfully
24
     advertised Products to unwary consumers.
25

26           171. Defendants’ wrongful business practices constituted, and constitute, a continuing

27   course of conduct in violation of the CLRA.

28                                                   43
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 44 of 52




 1
             172. Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will provide a

 2   letter to Defendants concurrently with the filing of this Class Action Complaint or shortly

 3   thereafter with notice of its alleged violations of the CLRA, demanding that Defendants correct
 4   such violations, and providing them with the opportunity to correct their business practices. If
 5
     Defendants do not thereafter correct their business practices, Plaintiff will amend (or seek leave
 6
     to amend) the complaint to add claims for monetary relief, including restitution and actual
 7
     damages under the Consumers Legal Remedies Act.
 8

 9           173. Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive relief, her
10   reasonable attorney fees and costs, and any other relief that the Court deems proper.
11                                                 COUNT IV
                                         Breach of Express Warranties
12
                                           Cal. Com. Code § 2313(1)
13                                   (On Behalf of the California Sub-Class)

14           174. Plaintiff Libbey repeats and realleges the allegations in paragraphs 1 through 173
15
     as if fully set forth herein.
16
             175. Through the Products’ labels and advertising, Defendants made affirmations of
17
     fact or promises, or description of goods, described above, which were “part of the basis of the
18
19   bargain,” in that Plaintiff and the Class purchased the Products in reasonable reliance on those

20   statements. Cal. Com. Code § 2313(1).

21           176. Defendants breached the express warranties by selling Products that do not and
22
     cannot provide the promised benefits and moreover by selling Products that are unsafe and
23
     cannot provide the promised benefits of safely smoothing, nourishing, cleansing, and/or
24
     repairing hair.
25

26           177. Plaintiff and the Class Members would not have purchased the Products had they
27

28                                                     44
     CLASS ACTION COMPLAINT
                   Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 45 of 52




     known the true nature of the Products’ ingredients and that the Products are unsafe and cannot
 1

 2   safely smooth, nourish, cleanse, and/or repair hair.

 3           178. That breach actually and proximately caused injury in the form of the lost
 4   purchase price that Plaintiff and Class members paid for the Products.
 5
             179. On October 30, 2020, Plaintiff Libbey mailed a notice letter to Defendants
 6
     Unilever and Conopco. The letter was sent on behalf of Plaintiff and all other persons similarly
 7
     situated. Defendants responded and denied the allegations contained herein.
 8

 9           180. Furthermore, Defendants had actual knowledge of the defect in the Products
10   purchased by Plaintiff, as well as the Products purchased by other members of the National
11   Class, because: (a) it has knowledge of various studies concluding the inefficacy of the
12
     ingredients included in the formulation of the Products; (b) it has knowledge of the complaints
13
     made by consumers who purchased the Products; and (c) it had knowledge since at least 2012
14
     based on the lawsuit styled Reid, et al. v. Unilever United States, Inc., et al., 1:12-cv-06058
15

16   (N.D.Ill.).

17           181. As a result of Defendants’ breach of warranty, Plaintiff and Class Members have
18   been damaged in the amount of the purchase price of the Products and any consequential
19
     damages resulting from the purchases.
20
                                                 COUNT V
21                             Breach of Implied Warranty of Merchantability
                                           Cal. Com. Code § 2314
22                                 (On Behalf of the California Sub-Class)
23
             182. Plaintiff repeats and realleges the allegations in paragraphs 1 through 181 as if
24
     fully set forth herein.
25

26           183. Defendants, through their acts and omissions set forth herein, in the sale,
27

28                                                  45
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 46 of 52




     marketing, and promotion of the Products, made representations to Plaintiff and the Class that,
 1

 2   among other things, are safe and can safely smooth, nourish, cleanse, and/or repair hair .

 3          184. Plaintiff and the Class bought the Products manufactured, advertised, and sold
 4   by Defendants, as described herein.
 5
            185. Defendants are a merchant with respect to the goods of this kind which were sold
 6
     to Plaintiff and the Class, and there was, in the sale to Plaintiff and other consumers, an implied
 7
     warranty that those goods were merchantable.
 8

 9          186. However, Defendants breached that implied warranty in that the Products
10   provide no benefits, as set forth in detail herein, and are not safe and cannot safely smooth,
11   nourish, cleanse, and/or repair hair
12
            187. As an actual and proximate result of Defendants’ conduct, Plaintiff and the Class
13
     did not receive goods as impliedly warranted by Defendants to be merchantable in that they did
14

15   not conform to promises and affirmations made on the container or label of the goods nor are

16   they fit for their ordinary purpose of providing the benefits as promised.

17          188. Plaintiff and the Class have sustained damages as a proximate result of the
18
     foregoing breach of implied warranty in the amount of the Products’ purchase prices.
19
            189. On October 30, 2020, Plaintiff Libbey mailed a notice letter to Defendants
20
     Unilever and Conopco. The letter was sent on behalf of Plaintiff and all other persons similarly
21

22   situated. Defendants responded and denied the allegations contained herein.

23          190. Furthermore, Defendants had actual knowledge of the defect in the Products
24   purchased by Plaintiff, as well as the Products purchased by other members of the National
25
     Class, because: (a) it has knowledge of various studies concluding the inefficacy of the
26
     ingredients included in the formulation of the Products; (b) it has knowledge of the complaints
27

28                                                   46
     CLASS ACTION COMPLAINT
                    Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 47 of 52




      made by consumers who purchased the Products; and (c) it had knowledge since at least 2012
 1

 2    based on the lawsuit styled Reid, et al. v. Unilever United States, Inc., et al., 1:12-cv-06058

 3    (N.D.Ill.).

 4                                             COUNT VI
                                                  Fraud
 5
                                   (On Behalf of the Nationwide and/or
 6                                       California Sub-Class)

 7             191. Plaintiff repeats and realleges the allegations in paragraphs 1 through 190 as if
 8    fully set forth herein.
 9
               192. Plaintiff brings this cause of action on behalf of herself, the Nationwide Class
10
      and/or the California Class against Defendants.
11

12             193. As alleged herein, Defendants knowingly made material misrepresentations and

13    omissions regarding the Products on the Products’ labeling and packaging in the Products’

14    advertisements, and/or on their website.
15
               194. Defendants made these material misrepresentations and omissions in order to
16
      induce Plaintiff and putative Class Members to purchase the Products.
17

18
               195. Rather than inform consumers that the Products contained a defect that caused

19    hair loss upon proper application and did not otherwise perform as represented and for the

20    particular purpose for which it was intended, Defendants claim in marketing materials and their
21    marketing campaign for the Products that the Products would “smooth,” “deeply nourish,”
22
      “gently cleanse,” and “repair hair,”49 in order to mislead consumers that the Products have the
23
      ability to safely smooth, nourish, cleanse, and/or repair hair.
24
               196. The inclusion of the defect that causes hair loss and/or scalp irritation upon
25

26
27   49
          https://www.tresemme.com/us/en/collections/keratin-smooth.html (“How it Works”)

28                                                    47
     CLASS ACTION COMPLAINT
                Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 48 of 52




     proper application renders the Products unable to safely smooth, nourish, cleanse, and repair
 1

 2   hair.

 3           197. Defendants knew the Products were incapable of safely smoothing, nourishing,
 4   cleansing, and/or repairing hair, but nevertheless made such representations through the
 5
     marketing, advertising and on the Products’ labeling. In reliance on these and other similar
 6
     misrepresentations, Plaintiff and putative Class Members were induced to, and did, pay monies
 7
     to purchase the Products.
 8

 9           198. Had Plaintiff and the Class known the truth about the Products, they would not
10   have purchased the Products.
11           199. As a proximate result of the fraudulent conduct of Defendants, Plaintiff and the
12
     putative Class paid monies to Defendants, through their regular retail sales channels, to which
13
     Defendants are not entitled, and have been damaged in an amount to be proven at trial.
14
                                            COUNT VII
15
                                        Unjust Enrichment
16                               (On Behalf of the Nationwide and/or
                                       California Sub-Class)
17
             200. Plaintiff repeats and realleges the allegations in paragraphs 1 through 199 as if
18
19   fully set forth herein.

20           201. Plaintiff brings this cause of action on behalf of herself, and the putative Classes
21   against Defendants.
22
             202. Plaintiff and putative Class Members conferred a benefit on Defendants when
23
     they purchased the Products, of which Defendants had knowledge. By their wrongful acts and
24
     omissions described herein, including selling the Products, which contain a defect that caused
25

26   hair loss upon proper application and did not otherwise perform as represented and for the

27

28                                                  48
     CLASS ACTION COMPLAINT
               Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 49 of 52




     particular purpose for which they were intended, Defendants were unjustly enriched at the
 1

 2   expense of Plaintiff and putative Class Members.

 3          203. Plaintiff’s detriment and Defendants’ enrichment were related to and flowed
 4   from the wrongful conduct challenged in this Complaint.
 5
            204. Defendants have profited from their unlawful, unfair, misleading, and deceptive
 6
     practices at the expense of Plaintiff and putative Class Members under circumstances in which
 7
     it would be unjust for Defendants to be permitted to retain the benefit. It would be inequitable
 8

 9   for Defendants to retain the profits, benefits, and other compensation obtained from their

10   wrongful conduct as described herein in connection with selling the Products.
11          205. Defendants have been unjustly enriched in retaining the revenues derived from
12
     Class Members’ purchases of the Products, which retention of such revenues under these
13
     circumstances is unjust and inequitable because Defendants manufactured defective Products,
14
     and Unilever misrepresented the nature of the Products, misrepresented their ingredients, and
15

16   knowingly marketed and promoted dangerous and defective Products, which caused injuries to

17   Plaintiff and the Class because they would not have purchased the Products based on the same

18   representations if the true facts concerning the Products had been known.
19
            206. Plaintiff and putative Class Members have been damaged as a direct and
20
     proximate result of Defendants’ unjust enrichment because they would not have purchased the
21
     Products on the same terms or for the same price had they known the true nature of the Products
22

23   and the mis-statements regarding what the Products were and what they contained.

24          207. Defendants either knew or should have known that payments rendered by
25   Plaintiff and putative Class Members were given and received with the expectation that the
26
     Products were able to safely nourish, cleanse, and repair hair as represented by Defendants in
27

28                                                 49
     CLASS ACTION COMPLAINT
               Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 50 of 52




     advertising, on Defendants’ websites, and on the Products’ labels and packaging. It is
 1

 2   inequitable for Defendants to retain the benefit of payments under these circumstances.

 3          208. Plaintiff and putative Class Members are entitled to recover from Defendants all
 4   amounts wrongfully collected and improperly retained by Defendants.
 5
            209. When required, Plaintiff and Class Members are in privity with Defendants
 6
     because Defendants’ sale of the Products was either direct or through authorized sellers.
 7
     Purchase through authorized sellers is sufficient to create such privity because such authorized
 8

 9   sellers are Defendants’ agents for the purpose of the sale of the Products.

10          210. As a direct and proximate result of Defendants’ wrongful conduct and unjust
11   enrichment, Plaintiff and putative Class Members are entitled to restitution of, disgorgement of,
12
     and/or imposition of a constructive trust upon all profits, benefits, and other compensation
13
     obtained by Defendants for their inequitable and unlawful conduct.
14
                                        PRAYER FOR RELIEF
15

16          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated

17   members of the Classes, pray for relief and judgment, including entry of an order:

18     A. Declaring that this action is properly maintained as a class action, certifying the proposed
          Class(es), appointing Plaintiff as Class Representative and appointing Plaintiff’s counsel
19
          as Class Counsel;
20
       B. Directing that Defendants bear the costs of any notice sent to the Class(es);
21
       C. Declaring that Defendants must disgorge, for the benefit of the Class(es), all or part of
22        the ill-gotten profits they received from the sale of the Products, or order Defendants to
          make full restitution to Plaintiff and the members of the Class(es) except that no monetary
23
          relief is presently sought for violations of the Consumers Legal Remedies Act;
24
       D. Awarding restitution and other appropriate equitable relief;
25
       E. Granting an injunction against Unilever to enjoin it from conducting its business through
26        the unlawful, unfair and fraudulent acts or practices set forth herein;
27

28                                                  50
     CLASS ACTION COMPLAINT
               Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 51 of 52




       F. Granting an Order requiring Unilever to fully and appropriately recall the Products, to
 1        remove the claims on its website and elsewhere that the Products are safe to use, and to
 2        fully and properly disclose the safety risks associated with the Products to anyone who
          may still be at risk of buying and using the Products;
 3
       G. Ordering a jury trial and damages according to proof;
 4
       H. Awarding Plaintiff and members of the Class(es) statutory damages, as provided by the
 5
          applicable state consumer protection statutes invoked above, except that no monetary
 6        relief is presently sought for violations of the Consumers Legal Remedies Act;

 7     I. Enjoining Defendants from continuing to engage in the unlawful and unfair business acts
          and practices as alleged herein;
 8
       J. Awarding attorneys’ fees and litigation costs to Plaintiff and members of the Class(es);
 9

10     K. Awarding civil penalties, prejudgment interest and punitive damages as permitted by law;
          and
11
       L. Ordering such other and further relief as the Court deems just and proper.
12
                                            JURY DEMAND
13

14          Plaintiff demands a trial by jury of all claims in this Complaint so triable.

15
     Dated: November 16, 2020              Respectfully submitted,
16

17                                                /s/ Alex Straus
                                                  Alex R. Straus (SBN 321366)
18                                                WHITFIELD BRYSON LLP
                                                  16748 McCormick Street
19                                                Los Angeles, CA 91436
                                                  T: 917-471-1894
20                                                alex@whitfieldbryson.com
21
                                                  Daniel K. Bryson*
22                                                Harper T. Segui*
                                                  WHITFIELD BRYSON, LLP
23                                                900 W. Morgan Street
                                                  Raleigh, NC 27603
24                                                T: 919-600-5000
25                                                dan@whitfieldbryson.com
                                                  harper@whitfieldbryson.com
26
27

28                                                  51
     CLASS ACTION COMPLAINT
              Case 3:20-cv-08075 Document 1 Filed 11/16/20 Page 52 of 52




                                        Jonathan Shub (SBN 237708)
 1                                      Kevin Laukaitis*
 2                                      SHUB LAW FIRM LLC
                                        134 Kings Highway E, 2nd Floor
 3                                      Haddonfield, NJ 08033
                                        T: 856-772-7200
 4                                      F: 856-210-9088
                                        jshub@shublawyers.com
 5
                                        klaukaitis@shublawyers.com
 6
                                        Andrew J. Sciolla*
 7                                      SCIOLLA LAW FIRM LLC
                                        Land Title Building 1910
 8                                      100 S. Broad Street
                                        Philadelphia, PA 19110
 9
                                        T: (267) 328-5245
10                                      F: (215) 972-1545
                                        andrew@sciollalawfirm.com
11
                                        *Pro Hac Vice Application Forthcoming
12                                      Attorneys for Plaintiff and Putative Class Members
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                        52
     CLASS ACTION COMPLAINT
